Fourth Court of Appeals
                                San Antonio, Texas
                                       May 8, 2014

                                   No. 04-14-00092-CV

                 IN THE INTEREST OF A.E., JR., ET AL., CHILDREN,

                 From the 45th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013-PA-00722
                    Honorable Charles E. Montemayor, Judge Presiding


                                      ORDER
        Appellee's motion for extension of time to file brief is hereby GRANTED. Appellee's
brief is due on or before May 27, 2014. Because this is an appeal from an order terminating
parental rights, no further extensions will be granted.




                                                 _________________________________
                                                 Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of May, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court